Citation Nr: 0213023	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-18 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating for a period of convalescence beyond June 30, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
January 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran is service connected for an inversion sprain 
of the right ankle, with surgical stabilization.  

3.  On March 26, 1998, the veteran's right ankle was placed 
in a cast.  

4.  The veteran used a cast boot, cam walker, and crutches 
from June 1998 to January 1999, with medical opinion from his 
VA treating physician that the veteran was fully disabled and 
not permitted to bear any weight on the right foot during 
that time.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability 
rating for a period of convalescence through December 31, 
1998, and no longer, have been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3, 4.30 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the January 2000, and October 2001 
correspondence addressed to the veteran, describing evidence 
the veteran needed to provide, and a May 2000 Statement of 
the Case and an October 2001 Supplemental Statement of the 
Case, provided to both the veteran and his representative, 
provided notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Fed App. 
183 (2002).  

The veteran is service connected for an inversion sprain of 
the right ankle, with surgical stabilization.  In July 1992, 
he underwent lateral ankle stabilization of the right ankle, 
following which he complained of right ankle pain and 
instability.  

VA outpatient treatment report for March 26, 1998, shows that 
the veteran's right ankle was placed in a Bilcast, and he was 
to return to the clinic in four weeks.  On May 28, 1998, the 
stabilization cast was reset, and he was to return to the 
clinic in one month.  The outpatient treatment report for 
June 30, 1998, reflects that he was wearing a fiberglass cast 
on the right leg.  Apparently, it was then removed, as the 
discussion then turned to the excessively dry skin, the pain 
on palpation of the lateral malleolus and peroneal tendons, 
and pain on range of motion of the right ankle and subtalar 
joint.  He was given an orthotic walker, which he was to wear 
every day and to use crutches.  

In July 1998, the RO extended the temporary total disability 
rating based on the need for convalescence through June 30, 
1998.  Based on the veteran's need to wear a cam walker on 
his right foot and ankle, the need to use crutches, and the 
prohibition from putting weight on his right ankle until 
January 1999, he applied for an extension of the temporary 
total disability rating for a period of convalescence beyond 
June 30, 1998, until January 1999.  

The veteran's VA outpatient treatment record, dated August 
28, 1998, does not mention anything about a cast on his right 
lower extremity.  The VA clinic report dated September 28, 
1998, notes that his treating physician wanted the veteran to 
continue using the cam walker, and he was scheduled to return 
in three to four weeks.  November 1998 and January 1999 VA 
outpatient treatment records reflect that the veteran was 
wearing a brace on the right ankle.  In April 1999, it was 
reported that he used a neoprene brace on the ankle and 
walked with a cane.  The VA clinic report, dated September 
2000, shows continued treatment for his right ankle, with the 
treating physician's notation that the veteran was fully 
disabled and not permitted to bear any weight on the right 
foot from June 1998 to January 1999.  

A total rating will be assigned if surgery necessitated at 
least one month of convalescence; surgery resulted in severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; or 
immobilization by cast, without surgery, of one major joint 
or more.  The total rating will be assigned effective the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient releasee.  An extension may be made beyond three 
months but, as for any extension, full medical justification 
is required.  See 38 C.F.R. § 4.30.  

The Board notes that the veteran was initially awarded a 
temporary, total rating based on his need for convalescence 
from the time the Bilcast was placed on his service connected 
right ankle until June 30, 1998, when he was prescribed a cam 
walker and crutches.  However, further review of the medical 
records show that the cast was removed in June 1998, and a 
cam walker (a brace) was prescribed with the instruction that 
the veteran was to use it every day and use crutches.  There 
was no mention that the veteran was to remain non-
weightbearing on that ankle.  In September 2000, his VA 
treating physician offered that the veteran was fully 
disabled from June 1998 to January 1999 due to his right 
ankle disability.  

There appears to be some inconsistencies regarding whether 
the veteran used crutches and was non-weightbearing during 
the time in question.  However, in this case, the opinion of 
the treating physician should be given greater weight, as he 
would have the advantage of knowing, on a first-hand basis, 
the status of the veteran's right ankle.  When, considering 
all the evidence, a reasonable doubt arises regarding a 
determinative issue in a claim, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Under the circumstances of this case, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board concludes that an extension of the temporary 
total rating is this case be granted through December 31, 
1998.  



ORDER

Subject to the criteria governing payment of monetary 
benefits, an extension of a temporary, total disability 
rating for a period of convalescence through, but no longer 
than, December 31, 1998, is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

